

115 HR 4900 IH: Metro Accountability and Investment Act
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4900IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Connolly (for himself, Mr. Hoyer, Ms. Norton, Mr. Sarbanes, Mr. Beyer, Mr. Raskin, and Mr. Brown of Maryland) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize additional funding for the Washington Metropolitan Area Transit Authority, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Metro Accountability and Investment Act. 2.Reauthorization of fundsSection 601(f) of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4970) is amended to read as follows:
			
				(f)Amount
					(1)In general
 (A)Original fundingThere are authorized to be appropriated to the Secretary of Transportation for grants under this section an aggregate amount not to exceed $1,500,000,000 to be available in increments over 10 fiscal years beginning in fiscal year 2009, or until expended.
 (B)Continuation of fundingSubject to paragraphs (2) and (3), there are authorized to be appropriated to the Secretary of Transportation for grants under this section $2,000,000,000 to be available in increments over 10 fiscal years beginning in fiscal year 2020, or until expended.
						(2)Restriction on use
 (A)Operating expenses$500,000,000 of the amount described in paragraph (1)(B) may only be used for operating expenses of the Transit Authority.
 (B)Inspector general$100,000,000 of the amount described in subparagraph (A) may only be used for the Office of Inspector General of the Transit Authority.
 (3)Required modificationsThe Secretary may not provide grants pursuant to paragraph (1)(B) unless the Secretary certifies that the Board of Directors of the Transit Authority has passed a resolution, and is making progress implementing such a resolution, that—
 (A)establishes an independent budget authority for the Office of Inspector General of the Transit Authority;
 (B)establishes an independent procurement authority for the Office of Inspector General of the Transit Authority;
 (C)establishes an independent hiring authority for the Office of Inspector General of the Transit Authority;
 (D)ensures the inspector general of the Transit Authority can obtain legal advice from a counsel reporting directly to the director of such office;
 (E)requires the inspector general of the Transit Authority to submit recommendations for corrective action to the General Manager, the Board of Directors of the Transit Authority, and the appropriate congressional committees; and
 (F)requires the inspector general of the Transit Authority to publish any recommendation described in subparagraph (E) on the website of the Office of Inspector General of the Transit Authority, except that the Inspector General may redact personally identifiable information and information that, in the determination of the Inspector General, would pose a security risk to the systems of the Transit Authority.
 (4)Special rule for certain fundsThe amounts described in paragraph (2) are not subject to the requirements of paragraphs (2) and (3) of subsection (b).
 (5)DefinitionIn this subsection, the term appropriate congressional committees means the Committee on Transportation and Infrastructure, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate..
		3.Additional grants
 (a)In generalIn addition to other funding provided to the Transit Authority pursuant to any other provision of law, the Secretary of Transportation may make grants to the Transit Authority for the purpose of funding the capital and preventive maintenance projects included in the Capital Improvement Program approved by the Board of Directors of the Transit Authority.
 (b)Use of fundsA grant made pursuant to this section shall be subject to the following limitations and conditions: (1)The work for which such grant is authorized shall be subject to the provisions of the Compact, including any future amendments to the Compact.
 (2)Each such grant shall be for 50 percent of the net project cost of the project involved, and shall be provided in cash from sources other than Federal funds or revenues from the operation of public mass transportation systems. Consistent with the terms of the amendment to the Compact, or any future amendments to such Compact, any funds so provided shall be solely from undistributed cash surpluses, replacement or depreciation funds of reserves available in cash, or new capital.
				(c)Applicability of requirements for mass transportation capital projects receiving funds under
 federal transportation lawExcept as specifically provided in this section, the use of any amounts appropriated pursuant to the authorization under this section shall be subject to the requirements applicable to capital projects for which funds are provided under chapter 53 of title 49, United States Code, except to the extent the Secretary determines that the requirements are inconsistent with this Act, its purposes, or any subsequent rules of guidance issued pursuant to this Act.
			(d)Amount and requirement for first period
 (1)AmountThere is authorized to be appropriated to the Secretary of Transportation for grants under this section $500,000,000 to be available in increments over 5 fiscal years beginning in fiscal year 2020, or until expended.
 (2)RequirementsThe Secretary may not award a grant authorized under this subsection unless the Secretary certifies, on an annual basis, that the Transit Authority is making progress toward goals and metrics for system performance established by the Secretary in collaboration with the signatories to the Compact on safety, reliability, and operation costs as measured by vehicle revenue hours.
				(e)Amount and requirement for second period
 (1)AmountThere is authorized to be appropriated to the Secretary of Transportation for grants under this section $1,500,000,000 to be available in increments over 15 fiscal years beginning in fiscal year 2025, or until expended.
 (2)RequirementsThe Secretary may not award a grant authorized under this subsection unless the Secretary certifies, on an annual basis, that—
 (A)the Transit Authority is making progress toward goals and metrics for system performance established by the Secretary in collaboration with the signatories to the Compact on safety, reliability, and operation costs as measured by vehicle revenue hours; and
 (B)the signatories to the Compact have established a dedicated funding source for capital projects for the Transit Authority that is expected to raise, in total, at least $300,000,000 annually.
 (f)AvailabilityAmounts appropriated pursuant to the authorization under this section shall remain available until expended.
 (g)DefinitionsIn this section— (1)the term “Transit Authority” means the Washington Metropolitan Area Transit Authority established under Article III of the Compact; and
 (2)the term “Compact” means the Washington Metropolitan Area Transit Authority Compact (Public Law 89–774; 80 Stat. 1324).
				